                                        .&..1.1.~,,   '-'~'.L' .L'-"'~..:,   V.J...'


             SCOTT         B.   TULMAN                  &           ASSOCIATES,                     PLLC
                                   THE HELMSLEY BUILDING
                                      230 PARK AVENUE
                                          18Tll FLOOR
                                 NEW YORK. NEW YORK                                    10100   MEMO ENDORSED
                        ...,.             (212) 867-3600
                                  TELECOPIER:                (212) 867-1014

                                    WWW.TULMANLAW.COM



                                                                       July 9-, 2021

Honorable Kenneth M. Karas
United States District Juqge
United States Courthouse
300 Qµa±ropas Street
Chambers 533
White Plains, New York 10601-4150

       Re:    United States v. Bernard Petillo
              11 Cr. 630 (KMK) - Violation of Supervised Release

Dear Judge Karas:

        I was appointed to represent Defendant Bernard Potillo in the underlying criminal
proceeding and was contacted by the Court to serve as counsel in this new VOSR proceeding
relating to him. An initial conference and arraignment on new specifications is presently
                                                          a
scheduled for July 15, 2021. I write to request one-week adjournment to July 22, or July 23 ,
2021.

         On July 6, 2021, Mr. Potillo was presented before Magistrate Judge Krause on a VOSR
warrant issued by Your Honor on June 25, 2021. Mr. Potillo was ordered detained and new
specifications were added to premised on Mr. Potillo's arrest on July 2, 2021, and subsequent
detention by local authorities for new criminal charges of harassment, domestic violence and
criminal contempt. Duty CJA counsel represented Mr. Petillo for the presentment only and the
matter was adjourned for an initial conference before Your Honor on JyJy 15, 2021.

        I have a·prior commitment and will be ouloftoWii from July 14 through July 21, 2021.
The dates I propose are convenient to the Assistant Un\ted States Attorney assigned to this
matter. There have been no prior requests for adjmmiments and the Government consents to the
adjournment. Although I contacted Chambers more than five business ·days prior to the
scheduled appearance to inform it of my need for an adjournment, I was unable to file this letter
motion because I had not yet spoken with the Government and obtained its consent until today .




                                                                                               . KE~NE
                                                                                                           :JoJ.I
